        Case 4:19-cv-00692-WIA Document 16 Filed 06/22/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

KIMBERLY CARRICK,                          )      CIVIL ACTION NO. 4:19-CV-692
            Plaintiff                      )
                                           )
       v.                                  )
                                           )      (ARBUCKLE, M.J.)
ANDREW SAUL,                               )
                      Defendant            )
                                      ORDER

      In accordance with the accompanying Memorandum Opinion, Plaintiff’s

request for the award of benefits, or in the alternative a new administrative hearing

is DENIED as follows:

      (1)    The final decision of the Commissioner is AFFIRMED.

      (2)    Final judgment is issued in favor of Andrew Saul, Commissioner of
             Social Security.

      (3)    The Clerk of Court is directed to CLOSE this case.

Date: June 22, 2020                            BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge




                                    Page 1 of 1
